Title: To Alexander Hamilton from John A. Winans, 10 March 1799
From: Winans, John A.
To: Hamilton, Alexander


          
            Honor’d Sir
            New York, March 10, 1799
          
          It is with due respect I once more take the liberty of addressing you on a Subject so very dear to me, and which has kept me in suspence these four tedious Months, with anxious, expectations, of receiving an appointment. Since my application there has been many Appointments, and for what reason I am neglected, I am not able to say. I have done all in my power to procure for your Satisfaction, and that of the Secretary — War, my Character, Conduct, and deportment since my arrival — New York, which I at that time thought flattering, and almost insured me success, deluded Hope! when I thought myself raised at it were to the Summit of Glory in becoming an Officer in the Army of the United States, have at last been disappointed to this period, I once more solicit, Respected Sir, your notice, my whole life shall be dedicated to the Service of my Country and whenever I deviate from the paths of the Gentleman and the Soldier, then I will submit to any punishments, which shall or may be inflicted upon me,
          I am Sir with respect Yours &c
          
            John Augs. Winans
          
          
            New York 10th. March
          
          A. Hamilton Esqr. Major Genl. &c &c—
        